
	
		II
		111th CONGRESS
		1st Session
		S. 388
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 5,
			 2009
			Ms. Mikulski (for herself,
			 Mr. Specter, Mr. Levin, Mr.
			 Crapo, Mr. Bond,
			 Mr. Lieberman, Mr. Reed, Mr.
			 Kerry, Mr. Enzi,
			 Ms. Collins, Mr. Bennett, Mr.
			 Coburn, Mr. Whitehouse,
			 Mr. Burr, Ms.
			 Snowe, Mr. Leahy,
			 Mr. Carper, Mr.
			 Cardin, Mr. Hatch, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the termination date for the
		  exemption of returning workers from the numerical limitations for temporary
		  workers.
	
	
		1.Short titleThis Act may be cited as the “Save Our Small and Seasonal Businesses Act of
			 2009”.
		2.Extension of returning worker exemption to
			 H–2B numerical limitation
			(a)In generalSection 214(g)(9)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)(9)(A) is amended to read as follows:
				
					(A)Subject to subparagraphs (B) and (C), an
				alien who has already been counted toward the numerical limitation under
				paragraph (1)(B) during any 1 of the 3 fiscal years immediately prior to the
				fiscal year of the approved start date of a petition for a nonimmigrant worker
				described in section 101(a)(15)(H)(ii)(b) shall not again be counted toward
				such limitation for the fiscal year for which the petition is approved. Such an
				alien shall be considered a returning
				worker.
					.
			(b)Effective date; 3-year limitation; sunset
			 provisionThe amendment made
			 by subsection (a) shall—
				(1)take effect as if enacted on December 1,
			 2008;
				(2)apply only to petitions with an approved
			 start date in fiscal year 2009, 2010, or 2011; and
				(3)terminate on the date that is 3 years after
			 the date of the enactment of this Act.
				
